Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 2005, which, among other things, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment as a rebuilder of transmissions without good cause. Testimony at the hearing established that when the general manager confronted claimant about a mistake in his *1050work and sent him home for the day, claimant said that if he left he would not return. The general manager responded by stating that was claimant’s choice. Claimant left and failed to return to work thereafter. Under these circumstances, we find no reason to disturb the Board’s decision. Although claimant testified that he was fired, this created a credibility issue for the Board to resolve (see Matter of Mesidor [Sweeney], 247 AD2d 696 [1998]; Matter of McKeown [Sweeney], 233 AD2d 744 [1996]). Furthermore, we find no reason to disturb the Board’s finding that claimant made willful false statements to obtain benefits. Claimant’s remaining contentions, including his challenge to a coworker testifying via telephone, have been reviewed and found to be without merit.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.